     AMIR NAYEBDADASH (SBN 232204)
 1         amir@protectionlawgroup.com
     CODY PAYNE (SBN 282342)
 2
           cody@protectionlawgroup.com
 3
     KIM N. NGUYEN (SBN 293906)
           kim@protectionlawgroup.com
 4
     PROTECTION LAW GROUP, LLP
     136 Main St., Suite A
 5   El Segundo, CA 90245
     Telephone: (424) 290-3095
 6   Facsimile: (866) 264-7880
 7   Attorneys for Plaintiff
     SUSAN EKLUND
 8

 9                       UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12   SUSAN EKLUND, an individual,               Case No.: 5:18-cv-01119-TJH-ASx
13         PLAINTIFF,
14         vs.                                 ORDER GRANTING JOINT
                                               STIPULATION OF DISMISSAL
15   MASONITE CORPORATION, a                   [JS-6]
     Delaware corporation; STACEY
16   ACEVES, an individual; and DOES 1
     through 50, inclusive,
17

18
           DEFENDANTS.

19

20

21

22

23

24

25

26

27

28




                     ORDER GRANTING JOINT STIPULATION OF DISMISSAL - Page 1
 1                                          ORDER
 2         Pursuant to the Stipulation of the Parties, the Court hereby orders that the
 3   above-captioned matter is dismissed in its entirety, each side to bear its/her own costs
 4   and attorneys’ fees.
 5

 6         IT IS SO ORDERED.
 7   Dated: May 24, 2019                     ___________________________
 8                                                  Hon. Terry J. Hatter, Jr.
 9                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                     ORDER GRANTING JOINT STIPULATION OF DISMISSAL - Page 2
